DETAILED ACTION
The papers submitted on 14 June 2022, amending claims 8, 9, 19-21, 23, and 24, are acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1).
Regarding claim 19, Eisenhardt discloses a method for producing a rod having a cylindrical body surmounted by a head (FIG. 1) which is structurally equivalent with the claimed guide rod for a pump, comprising:
molding a cylindrical guide rod comprising an upper end (¶¶ 8, 14, 43);
providing a heading tool 60, comprising:
a central bore/axis;
a swage plate 74 functioning as a negative mold for the head, the tool 60 held at the reshaping temperature, equated with the claimed heating surface (FIG. 7; ¶¶ 36, 83+); 
aligning the cylindrical guide rod along the central axis (¶ 89);
moving the heading tool along the central axis until the swage plate 74 comes into contact with the upper end of the cylindrical guide rod, wherein the plate 74 exerts pressure on the upper end of the cylindrical guide rod (¶ 89);
heating the upper end of the cylindrical guide rod until a portion melts forming a melted upper end portion (¶ 89);
forming a head from the melted upper end portion (¶ 89);
removing the heading tool (¶ 91); and
cooling the head (¶ 91). 
Eisenhardt discloses a preferred embodiment in which the cylindrical rod is formed by extrusion and that rod-shaped components are conventionally manufactured by injection molding (¶¶ 4-6, 13, 37).
Eisenhardt does not appear to expressly disclose injection molding the rod blank prior to reshaping.
However, Regen discloses a similar hot stamping method in which the preforms are injection molded (¶¶ 10, 11, 85).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Eisenhardt to include injection molding of the rod-blank of Regen, because such an injection molding is an alternative expedient to the preferred extrusion method and would yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient (MPEP § 2143.I.D).
Regarding claim 21, Eisenhardt suggest the swage plate 74 includes a central cutout 76 which has a hemispheric shape (FIG. 7; ¶ 88).
Regarding claim 23, Eisenhardt suggests a three-jaw chuck 64 for clamping the rod blank during forming (FIG. 7; ¶¶ 84+).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1) as applied to claim 19 above, further in view of Halstead et al. (US 2002/0052244 A1).
Eisenhardt does not appear to expressly disclose a flat heating/reshaping surface.
However, Halstead discloses a hot forging method (title/abstract) in which the reshaping surface is flat (FIG. 5; ¶¶ 10, 23).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Eisenhardt to include a flat reshaping surface of Halstead, because a flat surface would form a alternative shape with expected results.

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1) as applied to claim 19 above, further in view of Boes et al. (US 2013/0336824 A1).
Eisenhardt does not appear to expressly disclose forming the rod blank with a support.
However, Boes discloses stem 120, equated with the claimed guide rod, for a pump which includes a cylindrical rod including a head on one end and a support on the opposite end (title/abstract, ¶¶ 30-31; FIG 4-5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Eisenhardt to include a support portion opposite the head of Boes, in order to form products that have similar structures to known pump guide rods.

Claims 24, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1) and Boes et al. (US 2013/0336824 A1).
Regarding claim 24, Eisenhardt discloses a method for producing a rod having a cylindrical body surmounted by a head (FIG. 1) which is structurally equivalent with the claimed guide rod for a pump, comprising:
molding a cylindrical guide rod comprising an upper end (¶¶ 8, 14, 43);
providing a heading tool 60, comprising:
a central bore/axis;
a swage plate 74 functioning as a negative mold for the head, the tool 60 held at the reshaping temperature, equated with the claimed heating surface (FIG. 7; ¶¶ 36, 83+); 
aligning the cylindrical guide rod along the central axis (¶ 89);
moving the heading tool along the central axis into contact with the upper end of the cylindrical guide rod, wherein the heating surface exerts pressure on the upper end of the cylindrical guide rod (¶ 89);
heating the upper end of the cylindrical guide rod until a portion melts forming a melted upper end portion (¶ 89);
forming a head from the melted upper end portion (¶ 89);
removing the heading tool (¶ 91); and
cooling the head (¶ 91). 
Eisenhardt discloses a preferred embodiment in which the cylindrical rod is formed by extrusion and that rod-shaped components are conventionally manufactured by injection molding (¶¶ 4-6, 13, 37).
Eisenhardt does not appear to expressly disclose injection molding the rod blank prior to reshaping.
However, Regen discloses a similar hot stamping method in which the preforms are injection molded (¶¶ 10, 11, 85).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Eisenhardt to include injection molding of the rod-blank of Regen, because such an injection molding is an alternative expedient to the preferred extrusion method and would yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient (MPEP § 2143.I.D).
Further, Eisenhardt does not appear to expressly disclose forming the rod blank with a support or that the guide rod is inserted in a deformable membrane.
However, Boes discloses stem 120, equated with the claimed guide rod, for a pump which includes a cylindrical rod including a head on one end and a support on the opposite end (title/abstract, ¶¶ 30-31; FIG 4-5), the stem 120 is inserted in the funnel opening of a bellows 110, equated with the claimed membrane, until an end of the deformable membrane opposite the funnel rests on the support, the support and deformable membrane defining a pumping chamber (¶¶ 26+, FIG. 7-9).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Eisenhardt to include a support portion opposite the head inserted within a bellows of Boes, in order to form products that have similar structures to known pump guide rods.
Regarding claim 9, Eisenhardt suggest the swage plate 74 includes a central cutout 76 heating cavity which has a hemispheric shape (FIG. 7; ¶ 88) wherein the upper end of the rod is inserted.
Regarding claim 17, Eisenhardt suggests the maximum diameter of the head of the rod is greater than the nominal diameter of the rod (FIG. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1) and Boes et al. (US 2013/0336824 A1) as applied to claim 24 above, further in view of Halstead et al. (US 2002/0052244 A1).
Eisenhardt does not appear to expressly disclose a flat heating/reshaping surface.
However, Halstead discloses a hot forging method (title/abstract) in which the reshaping surface is flat (FIG. 5; ¶¶ 10, 23).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Eisenhardt to include a flat reshaping surface of Halstead, because a flat surface would form a alternative shape with expected results.

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.
Regarding independent claims 19 and 24, Applicant contends that the cited Eisenhardt fails to teach the claimed, “wherein the heating surface exerts pressure on the upper end of the cylindrical guide rod.” The Examiner disagrees with Applicant’s narrow reading of the cited art. In particular, Eisenhardt ¶ 36 discusses, “the tool to be kept constantly at the reshaping temperature, and, when inserting the blank and subsequently fixing it, for the stored heat to be transferred to the resin blank.” The skilled artisan would recognize that keeping the entire heading tool at the reshaping temperature suggests that the swage plate 74 be heated to said temperature and is equivalent with the claimed “heating surface” which “exerts pressure on the upper end of the rod.”
Further regarding claim 24, Applicant contends that the skilled artisan would not modify the structure of Boes because the “fluid lock” could not be modified with a “head” as claimed. However, this is not the purpose of the Boes teaching. As discussed in the rejection above, the skilled artisan would look to Boes to suggest an article 120 including a head portion that could be formed in the method of Eisenhardt. The skilled artisan would not replace the fluid lock 130 with the head but rather form the head of stem 120 from a more simply to injection mold part with the method of Eisenhardt.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742